                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DISTRICT

In re:                                          )      Case No. 17-17361
                                                )
RICHARD M. OSBORNE,                             )      Chapter 7
                                                )
         Debtor.                                )      Judge Arthur I. Harris

  TRUSTEE’S OBJECTION TO MOTION OF OSBORNE FARMS, LLC FOR RELIEF
    FROM STAY AND TO MOTION OF HURON RIVER PROPERTIES, INC. FOR
                         RELIEF FROM STAY

         Kari B. Coniglio (the “Trustee”), the chapter 7 trustee for the bankruptcy estate of

Richard M. Osborne (the “Debtor”) objects to Motion of Osborne Farms, LLC for Relief from

Stay [Dkt. No. 748] (the “Osborne Farms Motion”) and Motion of Huron River Properties, Inc.

for Relief from Stay [Dkt. No. 750] (the “Huron River Motion” and collectively with the Osborne

Farms Motion, the “Setoff Motions”). The Setoff Motions seek relief from the automatic stay

imposed by 11 U.S.C. §362 to enforce an alleged setoff right against the Debtor’s interest as a

beneficiary of the probate estate of Jerome T. Osborne (the “Probate Estate”). However, neither

Osborne Farms, LLC (“Osborne Farms”) nor Huron River Properties, Inc. (“Huron River” and

collectively with Osborne Farms, the “Movants” and each a “Movant”) have the right to setoff

the obligations owed by the Debtor to each Movant against the Debtor’s beneficiary interest in

the Probate Estate (the “Debtor’s Beneficiary Interest”). Accordingly, this Court should overrule

the Setoff Motions.

 I.      Factual Background

         1.    On October 15, 2011, Osborne Farms extended a loan to the Debtor and Richard

M. Osborne, Trustee of the Richard M. Osborne Trust U/T/A 1/13/95 as Amended (the “Osborne

Farms Loan”). (Osborne Farms Motion, ¶2.) As of filing date of the Osborne Farms Motion, the

amount outstanding on the Osborne Farms Loan equaled $1,190,000 in principal plus interest




17-17361-aih       Doc 810   FILED 02/03/20     ENTERED 02/03/20 16:54:27          Page 1 of 11
through January 9, 2020 in the amount of $609,798.33 plus interest accruing after January 9,

2020 at the rate of $297.50 per diem. 1 (Id., ¶13).

          2.      Similarly, on September 29, 2011, Huron River extended a loan to the Debtor and

affiliates of the Debtor (the “Huron River Loan”). (Huron River Motion, ¶2.) As of the filing

date of the Huron River Motion, the amount outstanding on the Huron River Loan equaled

$1,060,000 in principal plus interest through January 9, 2020 in the amount of $366,118.41 plus

interest accruing after January 9, 2020 at the rate of $176.67 per diem. 2 (Id., ¶13.)

          3.      Subsequently, on or about July 27, 2012, Jerome T. Osborne, the sole member of

Osborne Farms and the sole shareholder of Huron River, executed The Last Will and Testament

of Jerome T. Osborne (the “Will”). (See Setoff Motions, Ex. B.) Pursuant to the Will, in the

event that the obligations of the Osborne Farms Loan and/or the Huron River Loan remained

outstanding at the time of Jerome T. Osborne’ death and the debts are not paid during the

administration of the Probate Estate, the Debtor’s Beneficiary Interest is to be reduced in an

amount sufficient to pay such obligations. (Id., p. 15; and Ex. B, p. 15.)

          4.      On December 17, 2017 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code.

          5.      The Debtor’s bankruptcy proceeding was converted to a case under chapter 7 of

the Bankruptcy Code on July 3, 2019 (the “Conversion Date”).

          6.      On the Conversion Date, the Trustee was appointed the trustee for the Debtor’s

estate.



1
  For the purposes of filing this objection to the Setoff Motions only, the Trustee accepts the validity of the facts
concerning the Osborne Farms Loan. The Trustee reserves the right to object to any and all claims filed against the
Debtor’s bankruptcy estate related to the Osborne Farms Loan.
2
  For the purposes of filing this objection to the Setoff Motions only, the Trustee accepts the validity of the facts
concerning the Huron River Loan. The Trustee reserves the right to object to any and all claims filed against the
Debtor’s bankruptcy estate related to the Huron River Loan.


                                                          2

17-17361-aih        Doc 810       FILED 02/03/20           ENTERED 02/03/20 16:54:27                  Page 2 of 11
       7.       Currently, the Movants seeks to setoff the Debtor’s Beneficiary Interest against

the amounts owed by the Debtor to Osborne Farms and Huron River. As discussed below, such

setoffs are impermissible pursuant to Title 11 of the United States Code (the “Bankruptcy Code”)

and Ohio law.

II.    Law and Analysis

       8.       Section 553 of the Bankruptcy Code provides that

             (a) Except as otherwise provided in this section and in sections 362 and 363
             of this title, this title does not affect any right of a creditor to offset a
             mutual debt owing by such creditor to the debtor that arose before the
             commencement of the case under this title against a claim of such creditor
             against the debtor that arose before the commencement of the case, except
             to the extent that—
                     (1) the claim of such creditor against the debtor is disallowed;
                     (2) such claim was transferred, by an entity other than the debtor, to
             such creditor—
                         (A) after the commencement of the case; or
                         (B) (i) after 90 days before the date of the filing of the petition;
                         and
                               (ii) while the debtor was insolvent (except for a setoff of a
                         kind described in section 362(b)(6), 362(b)(7), 362(b)(17),
                         362(b)(27), 555, 556, 559, 560, or 561); or
                     (3) the debt owed to the debtor by such creditor was incurred by
              such creditor—
                         (A) after 90 days before the date of the filing of the petition;
                         (B) while the debtor was insolvent; and
                         (C) for the purpose of obtaining a right of setoff against the
                      debtor (except for a setoff of a kind described in section 362(b)(6),
                      362(b)(7), 362(b)(17), 362(b)(27), 555, 556, 559, 560, or 561).
11 U.S.C. §553(a). (Emphasis added.)

       9.       Section 553 of the Bankruptcy Code does not create a federal right of setoff, but,

instead preserves setoff rights that otherwise exists under non-bankruptcy federal or state law.

Rabin v. NGDM Enters. (In re Farinacci), 2012 Bankr. LEXIS 5671, 2012 WL 6055785 (Bankr.

N.D. Ohio Dec. 6, 2012), quoting Citizens Bank of Maryland v. Strumpf, 516 U.S. 16, 18 (1995).




                                                 3

17-17361-aih     Doc 810     FILED 02/03/20       ENTERED 02/03/20 16:54:27            Page 3 of 11
Accordingly, to exercise a setoff right, a creditor must establish that it has a valid setoff right

under applicable state or other non-bankruptcy law.

       10.     The Movants assert they have a contractual and common-law right of setoff.

(Setoff Motions, ¶ 7.) However, as discussed below, no such setoff rights exist.

       A.      Due to a lack of mutuality, the Movants do not have a common-law right of
               setoff.

       11.     The Movants fail to identify the common law that they rely upon to assert their

setoff right. However, given that the Debtor is a resident of Ohio, the Movants are Ohio entities

and the Will is governed by Ohio law, Ohio common law is applicable. (See Osborne Farms

Motion, Ex. B, pp. 13 and 14 and Ex. C; Huron River Motion, Ex. B, pp. 13 and 14 and Ex. C.)

       12.     Pursuant to Ohio law, setoff is a “right which exists between two parties, each of

whom under an independent contract owes a definite amount to the other, to set off their

respective debts by way of a mutual deduction.” Beck v. Mar Distribs. of Toledo, 2012-Ohio-

5321, 2012 Ohio App. LEXIS 4641, 2012 WL 5831165, ¶12 (6th App. Dist. (Lucas Cty.) Nov.

16, 2012), quoting Witham v. South Side Bldg. & Loan Ass'n of Lima, Ohio, 133 Ohio St. 560,

562, 15 N.E.2d 149 (1938) and citing Tejeda v. Toledo Heart Surgeons, Inc., 186 Ohio App. 3d

465, 2009 Ohio 3495, 928 N.E.2d 1138, ¶ 53 (6th Dist.). Mutuality is a central element of the

right to setoff. Id. at ¶13 (internal cites omitted). Similarly, the Bankruptcy Code only permits a

creditor to offset a mutual debt owed by such creditor to the debtor. 11 U.S.C. §553(a); In re

Semcrude, L.P., 399 B.R. 388 (Bankr. Del. 2009), aff’d, 428 B.R. 590 (D. Del. 2010); In re

Lehman Bros., 458 B.R. 134 (Bankr. S.D.N.Y. 2011); see In re Woodside Group, LLC, 2009

Bankr. LEXIS 4360 (Bankr. C. D. Cal. Dec. 30, 2009) (noting that courts strictly construe the

mutuality requirement in § 553); In re Edwards, 553 B.R. 902 (Bankr. N.D. Ala. 2016) (stating




                                                4

17-17361-aih    Doc 810     FILED 02/03/20       ENTERED 02/03/20 16:54:27           Page 4 of 11
that a creditor must have “both an independent right of setoff under applicable non-bankruptcy

law, and further satisfy the additional requirements imposed under § 553(a)”).

       13.     Hence, both Ohio common law and the Bankruptcy Code only allow for the setoff

of mutual debt. Id. and 11 U.S.C. §553(a). Debts are “mutual” when they are owing between

two parties in the same right and in the same capacity. Triangular setoffs – when A attempts to

offset an obligation owed to B against B’s debt to C – are prohibited; in such instances, there is

no mutuality of debt between two parties. U.S. Aeroteam, Inc. v. Delphi Automotive Sys., LLC

(In re U.S. Aeroteam, Inc.), 327 B.R. 852, 864 (Bankr. S.D.Ohio 2005), citing Off’l Committee of

Unsecured Creditors v. ITT Commercial Finance Corp. (In re Baja Boats, Inc.), 1997 Bankr.

LEXIS 2125, 1997 WL 811694, at *7 (Bankr. N.D.Ohio Aug. 15, 1997); Beck, 2012-Ohio-5321,

¶13.

       14.     In Beck, appellants attempted to setoff a judgment awarded in favor of the

appellee against amounts allegedly owed to the appellants from an affiliate of the appellee.

2012-Ohio-5321 at ¶13. The Ohio court, on appeal, found that the appellants laid no foundation

that the appellee and the affiliate were one and the same; rather they were separate legal entities.

Id. Further, the appellee was not a party to the contract pursuant to which the appellants claimed

a setoff right. Id. Thus, the court held that the appellants’ setoff claim failed due to a lack of

mutual obligation. Id.

       15.     Here, each Movant is attempting to conduct a triangular setoff. The Debtor owes

debts to Osborne Farms and Huron River. The Probate Estate “owes” the Debtor the Debtor’s

Beneficiary Interest. Osborne Farms is seeking to offset the Probate Estate’s obligation to the

Debtor against the Debtor’s obligation to Osborne Farms; Huron River is seeking to offset the




                                                 5

17-17361-aih    Doc 810      FILED 02/03/20       ENTERED 02/03/20 16:54:27           Page 5 of 11
Probate Estate’s obligation to the Debtor against the Debtor’s obligation to Huron River. In

either case, there is no mutuality of debt between the Debtor and the Movants.

       16.     Further, although Jerome T. Osborne, and now the Probate Estate, is the sole

member/shareholder of the Movants, Osborne Farms and Huron River are separate entities and

are not one and the same as Jerome T. Osborne or the Probate Estate. See Osborne Farms

Motion, Ex. C; Huron River Motion, Ex. C. Accordingly, the Movants cannot overcome the lack

of mutual debt by making a claim through the Probate Estate.

       17.     Given the absence of a mutual debt owed by the Debtor to either Movant, a setoff

right pursuant to Ohio common law or the Bankruptcy Code does not exist.

       B.      No contractual right of setoff exists.

       18.     The Movants also assert that a contractual setoff right exists through the Will.

(Setoff Motions, ¶¶5 and 7).     As discussed above, the Movants are not attempting to offset

debts that they owe to the Debtor. Rather, they are attempting to offset an obligation that the

Probate Estate owes to the Debtor. Thus, the Movants appear to imply that there is a contractual

agreement that sets aside the mutuality requirement.

       19.     However, the Will is signed only the Jerome T. Osborne. Neither the Movants

nor the Debtor are a party to the Will. Accordingly, the Will does not create a contractual

agreement among the Debtor, the Movants and Jerome T. Osborne for a triangular setoff.

       C.      Even if a contractual right of setoff existed, such an agreement would be
               prohibited by the Bankruptcy Code.

       20.     The Bankruptcy Code only permits a creditor to offset a mutual debt owed by

such creditor to the debtor. 11 U.S.C. §553(a). Moreover, there is no exception to the “mutual

debt” requirement that may be created by private agreement. In re Semcrude, L.P., 399 B.R.

388, 399 (Bankr. Del. 2009), aff’d, 428 B.R. 590 (D. Del. 2010); In re Lehman Bros., 458 B.R.



                                                6

17-17361-aih    Doc 810     FILED 02/03/20      ENTERED 02/03/20 16:54:27          Page 6 of 11
134 (Bankr. S.D.N.Y. 2011). Thus, even if the Will was a contract where the Debtor, the

Movants and Jerome T. Osborne agreed to a triangular setoff, the Will still would not create a

setoff permissible pursuant to the Bankruptcy Code. The Bankruptcy Code does not permit

parties to contract around the mutuality requirement of §553 of the Bankruptcy Code. Id.

       21.     In In re Semcrude, L.P., a creditor entered into contracts with 3 affiliated debtors

for the sale or purchase of crude oil. 399 B.R. at 391. As of the petition date, two of the

affiliated debtors owed the creditor money while the creditor owed money to the third debtor.

Id., 392. The creditor and debtors were parties to various contracts that permitted the setoff of

amounts due to one subsidiary against amounts owed by other subsidiaries.                 Id., 391.

Accordingly, the creditor argued that it could setoff the debt the creditor owed to one debtor

against the debt owed to the creditor by the other two debtors.

       22.     The court noted that while §553 of the Bankruptcy Code preserves a creditor’s

setoff right under applicable non-bankruptcy law, it also imposes additional restrictions that must

be met. Id., 393; One of those restrictions is that in order to effectuate a setoff, the debts to be

offset must be mutual, prepetition debts and mutually requires that “each party must own his

claim in his own right severally, with the right to collect in his own name against the debtor in

his own right and severally.” Id., quoting In re Garden Ridge Corp., 338 B.R. 627, 633-634

(Bankr. D. Del. 2006). Accordingly, the court found that triangular setoffs are impermissible.

       23.     The court further noted that “non-mutual debts cannot be transformed into a

“mutual debt” under section 553 simply because a multi-party agreement allows for setoff of

non-mutual debts between the parties to the agreement.”       Id., 398. Thus, the court held that

there is no exception to the “mutual debt” requirement under §553 that can be created by private

agreement. Id. The court provided that any such exception would be contrary to both the plain




                                                 7

17-17361-aih    Doc 810      FILED 02/03/20       ENTERED 02/03/20 16:54:27           Page 7 of 11
language of the Bankruptcy Code as well as “the principle of equitable distribution that lies at the

heart of the Code.” Id., 399.

       24.     Accordingly, the Will, even if it was a contract between the Debtor, the Movants

and the Probate Estate, does not provide an avenue for the Movants to sidestep the mutuality

requirement imposed by the Bankruptcy Code.

       25.     The lack of mutually prohibits any setoff of the Debtor’s obligations to Osborne

Farms and Huron River with the obligations the Probate Estate owes to the Debtor to distribute

the Debtor’s Beneficiary Interest. Thus, the Setoff Motions should be overruled.

       D.      Even if this Court finds that mutuality exists, the Motions should not be
               granted at this time.

       26.     Section 553(a) preserves non-bankruptcy setoff rights provided certain exceptions

do not apply. 11 U.S.C. § 533(a). One of those exceptions is that the disallowance of the claim

that a creditor seeks to exercise a setoff against. 11 U.S.C. § 533(a)(1).

       27.     Here, the Trustee has not had an opportunity to evaluate Osborne Farms’ and

Huron River’s claims. Moreover, the information provided with the Motions is insufficient for

the Trustee to assess the validity of such claims.

       28.     Accordingly, in the event that the Court finds that mutuality exists, the Trustee

asks that this Court holds the Motions in abeyance until the claims asserted by the Movants with

respect to the Osborne Farms Loan and the Huron River Loan are indefeasible allowed claims

against the Debtor’s bankruptcy estate.

                                            Conclusion

       For the foregoing reasons, this Court should overrule the Motion of Osborne Farms, LLC

for Relief from Stay and the Motion of Huron River Properties, Inc. for Relief from Stay. In the

alternative, should this Court find that mutuality exists between debt owed by the Debtor to the



                                                     8

17-17361-aih     Doc 810     FILED 02/03/20          ENTERED 02/03/20 16:54:27        Page 8 of 11
Movants and the obligation owed by the Probate Estate to the Debtor, the Trustee requests that

the Motions be held in abeyance until she may determine whether cause exists to object to the

claims related to the Osborne Farms Loan and the Huron River Loan.


                                               Respectfully submitted,

                                               /s/ Patrick R. Akers
                                               Drew T. Parobek (0016785)
                                               Elia O. Woyt (0074109)
                                               Carrie M. Brosius (0075484)
                                               Patrick R. Akers (0095985)
                                               VORYS, SATER, SEYMOUR AND PEASE LLP
                                               200 Public Square, Suite 1400
                                               Cleveland, Ohio 44114
                                               (216) 479-6100
                                               (216) 479-6060 (facsimile)
                                               dtparobek@vorys.com
                                               eowoyt@vorys.com
                                               cmbrosius@vorys.com
                                               prakers@vorys.com

                                               Counsel to the Trustee




                                              9

17-17361-aih   Doc 810     FILED 02/03/20      ENTERED 02/03/20 16:54:27         Page 9 of 11
                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Trustee’s Objection to Motion of Osborne
 Farms, LLC for Relief from Stay and to Motion of Huron River Properties, Inc. for Relief from
 Stay was served via the Court’s Electronic Case Filing System on February 3, 2020 on the
 following who are listed on the Court’s Electronic Mail Notice List:

       Patrick R. Akers prakers@vorys.com
       Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
       Alison L. Archer alison.archer@ohioattorneygeneral.gov,
        Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
        noland@ohioattorneygeneral.gov
       Richard M. Bain rbain@meyersroman.com,
        mnowak@meyersroman.com;jray@meyersroman.com
       Adam S. Baker abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com
       Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
       Robert D. Barr rbarr@koehler.law, rbarr@koehler.law
       David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
       Carrie M. Brosius cmbrosius@vorys.com, mdwalkuski@vorys.com
       Kari B. Coniglio kbconiglio@vorys.com,
        mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com
       LeAnn E. Covey bknotice@clunkhoose.com
       Richard W. DiBella rdibella@dgmblaw.com
       Melody A. Dugic mgazda@hendersoncovington.com
       Bryan J. Farkas bjfarkas@vorys.com,
        bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com
       Scott D. Fink ecfndoh@weltman.com
       Stephen R. Franks amps@manleydeas.com
       Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
       Michael R. Hamed mhamed@kushnerhamed.com, kgross@kushnerhamed.com
       Heather E. Heberlein hheberlein@bdblaw.com, grichards@bdblaw.com
       Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com
       Christopher J. Klym bk@hhkwlaw.com
       Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
       Matthew H. Matheney mmatheney@bdblaw.com, bhajduk@bdblaw.com
       Shannon M. McCormick bankruptcy@kamancus.com
       Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
       David M. Neumann dneumann@meyersroman.com,
        jray@meyersroman.com;mnowak@meyersroman.com
       Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
       Drew T. Parobek dtparobek@vorys.com, mdwalkuski@vorys.com
       Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
       Kirk W. Roessler kroessler@walterhav.com,
        kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com
       John J. Rutter jrutter@ralaw.com
       Frederic P. Schwieg fschwieg@schwieglaw.com



                                              10

17-17361-aih    Doc 810    FILED 02/03/20     ENTERED 02/03/20 16:54:27         Page 10 of 11
       Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
       Nathaniel R. Sinn nsinn@bdblaw.com, grichards@bdblaw.com
       Robin L. Stanley rstanley@peteribold.com,
        Sonya@peteribold.com;Cynthia@peteribold.com
       Rachel L. Steinlage rsteinlage@meyersroman.com,
        jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
       Richard J. Thomas rthomas@hendersoncovington.com,
        mgazda@hendersoncovington.com
       Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
       Jeffrey C. Toole jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com
       United States Trustee (Registered address)@usdoj.gov
       Michael S. Tucker mtucker@ulmer.com
       Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
       Leslie E. Wargo Leslie@Wargo-Law.com
       Elia O. Woyt eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com
       Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
       Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov



                                            /s/ Patrick R. Akers
                                            Patrick R. Akers (0095985)
                                            Counsel to the Trustee




                                           11

17-17361-aih   Doc 810    FILED 02/03/20   ENTERED 02/03/20 16:54:27       Page 11 of 11
